Opinion by
Cline, J.
It appeared that the sacks containing the fins were marked “Productos Mex” and the marking on the bales containing the skins was illegible. Cardboard tags bearing the marking “Product of Mexico” were tacked to some of the drums of salted sharkskins. As to the sharkskins it was held that the abbreviation and a foreign word (Productos Mex) was insufficient. As the marking of the containers of the shark fins was illegible the protest was overruled to that extent. As to the drums marked with the legend “Product of Mexico” on cardboard tags, the protest was sustained on the authority of Asiam v. United States (25 C. C. P. A. 68, T. D. 49065).